﻿130.	Mr. President, I am very happy to convey to you my warmest congratulations on your election to the presidency of the General Assembly, which constitutes just recognition of your high qualities and of your profound experience in world affairs, as well as of the important role that your country plays in international life. The Greek delegation is particularly gratified by the fact that our two countries, which are linked by close ties of friendship, are sincerely collaborating, at both the international and the regional levels, for peace and co-operation among peoples.
131.	I am also happy to express our deep appreciation for the lofty spirit and great competence shown by your predecessor, Mr. Hamilton Shirley Amerasinghe, in guiding the work of the previous session of the General Assembly.
132.	We welcome the admission to the United Nations of the Republic of Djibouti and of the Socialist Republic, of Viet Nam. We address our sincere wishes to the new Members, which, we are certain, will make a valuable contribution to the work of the United Nations.
133.	Regarding the world situation and the current state of international relations, we cannot but subscribe to the analysis made by the Secretary-General in his report on the activities of our Organization. This year, which has raised so many hopes, leaves us no closer to the solution of the great problems which preoccupy us. Whether it is the problem of the Middle East or of South Africa, or of Cyprus or even of the establishment of a new international economic order, we are still faced with persistent obstacles. The task this General Assembly is called upon to fulfil is to renew its efforts in favour of law and justice.
134.	It is indeed not sufficient to record each year the deficiencies of our Organization and to deplore them in unison; we must show that we have the political and moral will to correct them in order to render the United Nations worthy of its mission. We must above all react against the erosion of the security system provided for by the Charter, and against the lack of respect by some for the decisions of the principal organs of the United Nations and particularly for the decisions of the Security Council. In fact we find ourselves, more and more, faced with the use of force or the threat of force in relations between States, while we note at the same time a tendency towards the adoption by the Security Council of anodyne resolutions "by consensus", which place offender and victim on an equal footing.
135.	On the other hand, we are witnessing a terrifying recrudescence of the arms race, which is no longer limited to the great Powers but is spreading to all regions and to all the corners of the earth. This phenomenon results in an appalling waste of resources which, in turn, seriously obstructs economic progress and the well-being of peoples.
136.	Consequently, it is important that we should strive for the success of the new efforts which are being made on the crucial question of disarmament.
137.	It is in this context that Greece supports the convening of a special session of the General Assembly dedicated to disarmament and expresses the hope that this session will, with the active participation of all States, result in a programme of action entailing concrete measures with a view to general and complete disarmament.
138.	For the same reasons we are in favour of the convening of a world conference on disarmament.
139.	It is understood that disarmament should cover both nuclear and conventional armaments. It should also ensure the non-proliferation of nuclear weapons by providing guarantees to the non-nuclear countries as regards both their security and the use of nuclear energy for peaceful purposes.
140.	I should now like to present the views of my Government on certain problems which are particularly pressing.
141.	We continue to follow with great attention the development of the situation in the Middle East. For our part we feel that the time has come for a major effort towards peace in that tormented region.
142.	It is therefore essential not to waste more time on procedural questions. In this connexion we appreciate the substantial steps which the Arab Governments principally concerned with the problem have taken in order to facilitate the convening of the Geneva Conference. As for the substance of the question, we adhere to the United Nations resolutions which, taken in their entirety, lay down the guidelines for a just and lasting solution. Such a solution must entail the evacuation of all Arab territories occupied since June 1967, on the basis of the principle that the acquisition of territory by force is inadmissible. It must also provide solid guarantees for respect for the sovereignty, the independence, and the territorial integrity of all the States in the region. There can be no doubt that any negotiation must take into account the legitimate rights of the Palestinian people and their aspiration for a national homeland.
143.	The intense diplomatic activity and efforts made to solve the problems of Namibia and Southern Rhodesia, as well as the focusing of international attention on what is going on in southern Africa, augur well for respect for human rights and for the application of the principle of government by majority rule.
144.	Greece has constantly supported the principle of self-determination during the historical process of decolonization. It vigorously condemns apartheid and every other form of racial discrimination. We shall continue to give all our support to efforts aiming at ensuring respect for human dignity, equality, security and progress for all the peoples of that region, without discrimination on grounds of race, colour or creed.
145.	Before dealing with the Cyprus problem, I wish to pay a tribute in this Assembly to the memory of Archbishop Makarios, the first President of the Republic of Cyprus. The deceased Chief of State dedicated his life to the idea of freedom and struggled for the independence of his country and for the preservation of its territorial integrity. He was one of the founders of the non-aligned movement, which plays an important role in our time.
146.	The Greek Government has on many occasions expressed before the General Assembly and the Security Council its position regarding the evolution of the situation in Cyprus. At the time of the invasion of the island by the armed forces of Turkey, the Ankara Government pretended that it had acted in pursuance of the Treaty of Guarantee. Without entering into the examination of the legality-more than doubtful-of that action, it suffices to observe today that, after three full years have elapsed, the Turkish army is still present in the island in spite of all United Nations resolutions to the contrary. Moreover, far from having re-established the state of affairs provided for by the treaties, Turkey, by pursuing its aim to create a situation which would suit it alone, avoids pronouncing itself on the elements of a solution. The United Nations Secretary- General has presided over six rounds of negotiations in Vienna without being able to announce the slightest progress. The Turkish-Cypriot negotiator has persistently taken refuge in an impenetrable negativism. It is characteristic of this attitude that the Turkish Cypriots have not to this day replied to the proposal of the Greek-Cypriot negotiator, dated 23 August, to resume the dialogue in Nicosia.
147.	It is common knowledge that one of the most important elements of an eventual solution is the territorial aspect of the problem. In a federal arrangement, it would be inadmissible for the 18 per cent minority to retain under its jurisdiction 40 per cent of the island's territory, occupied now by the Turkish army, which would perpetuate the problem of the 200,000 refugees in the south. And yet, very recently, when it was expected that a real effort towards peace would be undertaken, the Turkish Cypriots chose the moment to unleash the threat of colonizing the new city of Famagusta, which has remained sealed off and has symbolized Turkish acceptance of the principle of revision of the status quo imposed by force.
148.	We all know that the Security Council has pronounced itself against such action.
149.	It is not clear to what extent the Turkish Government supports these extreme positions of the Turkish- Cypriot leadership. One might say that in the presence of a strong Turkish army in Cyprus, the Turkish-Cypriot leadership are not able to act as they please. It is evident that if Ankara and the Turks of Cyprus do not adopt more reasonable and moderate positions in the immediate future, the few remaining hopes for a rapid solution will disappear. We believe that the General Assembly should once more express its determination to see the Cyprus problem settled without delay on the basis of the previous resolutions of the United Nations.
150.	Greece, being in favour of the policy of detente, has done everything possible in order to improve and deepen its relations with all countries and particularly those of neighbouring regions. We are happy to say that the results have been very positive and in certain cases remarkable. Whenever disputes arise, we have always opted for peaceful means of settlement. This is precisely the case in our differences with Turkey, which are due to problems that have not been caused by Greece. In compliance with our obligations under the United Nations Charter, we are determined to resolve these problems by peaceful means and, naturally, within the framework of respect for the sovereign and legitimate rights of our country.
151.	That is our contribution to detente and we hope that Turkey will do its share in order to avert all dangers to peace in this region.
152.	In pursuit of this policy, Greece has actively participated in the preparatory meeting in Belgrade of the Conference on Security and Co-operation in Europe and we welcome the constructive results that have been obtained. We intend to continue this effort in co-operation with the countries signatory to the Helsinki Final Act in order to seek additional measures likely to reinforce security and co-operation in Europe. We trust that the positive development of detente in Europe will have a favourable influence on co-operation and peace in the Mediterranean as well as in other regions in the world.
153.	I would not like to conclude my intervention without referring to two major issues: the new economic order and the question of human rights.
154.	Concerning the first one, we regret that the Conference on International Economic Co-operation has not had the success it deserved. May I be allowed to express, in this regard, the concern of my country for the economic problems of third-world countries, which for reasons beyond their will, have fallen considerably behind in the march toward development. We consider that it is indeed time to set in motion the process for the establishment of a new economic order and for the restructuring of international society on the basis of a more equitable sharing of resources. For we cannot hope for fruitful international co-operation or the prosperity of peoples so long as the present flagrant inequalities continue to exist.
155.	In the area of human rights, I should like to recall that Greece, during the past sessions of the General Assembly, has taken a number of initiatives for the suppression of torture and other inhuman or degrading treatment or punishment.
156.	We intend to persevere in this direction and we are ready to support firmly all efforts in the United Nations aiming at the progressive elimination of imperfections or deficiencies in the application of the Universal Declaration of Human Rights. We shall do so in the profound conviction that our Organization must never lose from sight its raison d’être, which is respect for the dignity and the progress of that unique being, man.
 